MANN, Judge.
The only testimony relative to value during the trial of these defendants for grand larceny and breaking and entering a dwelling house with intent to commit grand larceny is the following:
“Q. Would you tell the Jury what was missing?
A. A stereo, two TV’s, á Hallicrafter ship-to-shore radio, a watch, some records.
Q. All right. And what value did you place on all of this ?
A. Eight hundred.
Q. Eight hundred dollars ?
A. (Witness nodded affirmatively.)”
This is insufficient. Suarez v. State, 136 So.2d 367 (2d D.C.A.Fla.1962).
The other points raised by appellants are without merit. Pursuant to Florida Statutes § 924.34 (1967), F.S.A., judgment of the trial court is reversed and remanded with instruction to enter judgment of conviction on the lesser included offenses and to pass sentence accordingly.
LILES, C. J., and HOBSON, J., concur.